Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Kevin Fahrni, Appellant                                Appeal from the 5th District Court of Bowie
                                                        County, Texas (Tr. Ct. No. 10F0484-005).
 No. 06-14-00148-CR         v.                          Opinion delivered by Justice Carter* and
                                                        Chief Justice Morriss and Justice Moseley
 The State of Texas, Appellee                           participating. *Justice Carter, Sitting by
                                                        Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Kevin Fahrni, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                       RENDERED AUGUST 31, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk